DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brandon Stallman on 12/31/2020.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A lubrication oil piping gutter of an aircraft turbomachine, for a sun gear train reducer of the aircraft [[this]] turbomachine, comprising: 
two lateral annular walls connected at their outer periphery by an annular bottom wall, 
the annular bottom wall includes at least one oil evacuation opening, 
lubrication oil piping gutter, wherein the deflector has a lubrication oil piping gutter and a second wall extending from the first wall to [[the]] outside of the lubrication oil piping gutter.

2. (Currently Amended) The lubrication oil piping gutter according to claim 1, wherein the first wall extends lubrication oil piping gutter, and the second wall extends lubrication oil piping gutter.  

3. (Currently Amended) The lubrication oil piping gutter according to claim 1, wherein the deflector is a part attached into the lubrication oil piping gutter.

4. (Currently Amended) The lubrication oil piping gutter according to at least one oil evacuation opening.

5. (Currently Amended) The lubrication oil piping gutter according to claim 1, wherein the second wall delimits a first oil passage with a first edge of the at least one oil evacuation opening and a second oil passage with an opposite second edge of the at least one oil evacuation opening.

6. (Currently Amended) The lubrication oil piping gutter according to claim 5, wherein the first wall covers the first edge of the at least one oil evacuation opening.

7. (Currently Amended) The lubrication oil piping gutter according to claim 1, wherein the deflector comprises lateral edges extending from a side of each of the lateral annular walls of the lubrication oil piping gutter, at least along the second wall.

8. (Currently Amended) The lubrication oil piping gutter according to claim 1, wherein the deflector extends over an entire axial dimension of the annular bottom wall.

9. (Currently Amended) The lubrication oil piping gutter according to claim 1, further including: radially outer lugs for fixing to an engine casing.

10. (Currently Amended) An aircraft turbomachine, comprising a sun gear train reducer including an outer cowl for recovering rotating mobile oil and surrounded by at least one lubrication oil piping gutter according to claim 1.

Reasons for Allowance
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    616
    838
    media_image1.png
    Greyscale

Closest prior art is Sheridan 6223616 which teaches a star gear system for reducing shaft speed in an aircraft engine including a sun gear rotatable about an axis (Col 3 lines 49-51). Regarding claim 1, Sheridan also teaches a lubrication oil piping gutter (element 73 in Fig. 5; Col 5 lines 25-28) comprising two lateral annular walls (elements 75 in Fig. 5) connected at their outer periphery by an annular bottom wall (wall between elements 75 labeled in annotated Fig. 5). Sheridan teaches at least one oil evacuation opening in the gutter 73 since drain pipe 76 as shown in both Figs. 5 and 2 extends at an angle between the axial and radial directions from the gutter to convey lubricant away from the gear system per Col 5 lines 28-29 but the opening connected to the drain pipe 76 is both in the annular bottom wall and one of the side walls 75.
Sheridan does not teach: 
a deflector located in the at least one oil evacuation opening, the deflector configured to facilitate a flow of oil radially from inside to outside of the lubrication oil piping gutter, wherein the deflector has a L-shape and comprises a first wall extending into the lubrication oil piping gutter and a second wall extending from the first wall to outside of the gutter. It would not be obvious to add the deflector to the oil evacuation opening leading to the drain pipe in Sheridan to deflect oil in the radial direction since the drain pipe is angled away from the radial direction and it would not be obvious to add an additional oil evacuation opening which includes a deflector but is not connected to the drain pipe due to the drain pipe being already configured for conveying lubricant away from the gear system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/A.J.H./Examiner, Art Unit 3741